Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 05, 2016

The Court of Appeals hereby passes the following order:

A16A2059. BALDRIDGE v. STUCKEY et al.

      Ashley Baldridge appeals from the trial court’s order terminating her parental
rights in her minor son and granting the petition of relatives Orville and Jodi Stuckey
to adopt the boy. After filing her notice of appeal, but within the period of time in
which a motion for new trial may be filed, Baldridge filed a motion asking, among
other things, for the trial court to grant her a new trial. In that motion, Baldridge
asserted, among other things, that the trial court denied her request for the termination
hearing to be transcribed. From the record, it appears that the trial court did not
conduct any proceedings on Baldridge’s motion or rule on it, and the motion remains
pending.
      The fact that Baldridge filed a notice of appeal before filing her motion seeking
a new trial
      did not divest the trial court of jurisdiction since such divestiture does
      not become effective during the period of time in which a motion for
      new trial may be filed. In the event a motion for new trial is timely filed
      as provided in OCGA § 5-5-40, the effectiveness of the divestiture is
      then delayed until the motion for new trial is ruled upon and a notice of
      appeal to the ruling has been filed or the period for appealing the ruling
      has expired.


Hood v. State, 282 Ga. 462, 465 (651 SE2d 88) (2007) (quoting Housing Auth. of
Atlanta v. Geter, 252 Ga. 196, 197 (312 SE2d 309) (1984); other citation and
punctuation omitted). We have the authority to remand the appeal for the trial court
to rule on the motion, and remand is especially appropriate in this case, because the
motion raised a factual issue – whether the trial court denied Baldridge the
opportunity to have the termination hearing transcribed – that is particularly within
the trial court’s knowledge and is a central, disputed point in this appeal.
      Accordingly, this case is hereby REMANDED to the trial court for that court
to consider Baldridge’s pending motion. The parties shall have the right to pursue
appellate review of orders entered by the trial court on remand by filing a timely
notice of appeal or application, or taking other appropriate action, pursuant to and
consistent with Georgia’s appellate practice act.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/05/2016
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.